UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ANCHOR BANCORP (Name of Registrant as Specified in Its Charter) JOEL S. LAWSON IV (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Joel S. Lawson IV (“Mr. Lawson”) has filed a definitive proxy statement with the Securities and Exchange Commission and an accompanying GOLD proxy card to be used to solicit votes for his election to the Board of Directors of Anchor Bancorp, a Washington corporation (the “Company”), at the Company’s upcoming 2015 annual meeting of shareholders, or any other meeting of shareholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof. On October 15, 2015, Mr. Lawson issued the following press release: JOEL LAWSON SENDS LETTER TO ANCHOR BANCORPSTOCKHOLDERS CLARIFYING PLATFORM FOR HIS ELECTION TO THE BOARD BERWYN, PA – October 15, 2015 – Joel Lawson, the beneficial owner of approximately 8.9% of the outstanding shares of Anchor Bancorp (the “Company”) (NASDAQ:ANCB), today sent a letter to shareholders clarifying his platform and position of the Company. The full text of the letter follows: October 15, 2015 Dear Fellow Shareholders, I am currently soliciting your vote on the GOLD proxy card to be elected to the Board of Directions (the “Board”) of Anchor Bancorp (“Anchor” or the “Company”) at the Company’s shareholder meeting on October 21, 2015.I would like to clarify my platform and position of the Company.Anchor is currently earning an approximate 2% ROE, which is well below its cost of capital.I believe that the Company should immediately form a Special Committee to explore strategic alternatives, including a sale of the Company. If elected to the Board, I would urge and expect the Board to form such a Special Committee to explore a sale of the Company.This Special Committee would include myself and only non-insiders of the Board.I do not believe that waiting 2-3 years to explore strategic alternatives is in the best interests of shareholders.I do not believe the Company will accrete franchise value in excess of its cost of capital over the next 2-3 years. The capital markets for bank M&A are open; this may not be the case in 2-3 years.I believe not fully exploring a potential sale of the Company now is doing a disservice to shareholders. Please support my election and mandate to the Company by voting the GOLD proxy card today. Thank you, /s/ Joel S. Lawson IV Joel S. Lawson IV VOTE THE GOLD PROXY CARD TODAY FOR AN INDEPENDENT, HIGHLY-QUALIFIED STOCKHOLDER REPRESENTATIVE COMMITTED TO PRIORITIZING STOCKHOLDER VALUE Vote to add direct shareholder representation at Anchor Bancorp by signing, dating and returning the enclosed GOLD proxy card or you may vote by telephone or internet if you own through a bank or broker.I urge stockholders to discard any proxy materials you receive from Anchor Bancorp and to vote only the GOLD proxy card. If you have already voted management’s proxy card, you have every right to change your vote by executing the enclosed GOLD proxy card - only the latest dated proxy card returned will be counted. Your vote is very important, regardless of how many or how few shares you own.If you have any questions, or need assistance in voting your shares, please call my proxy solicitor, Laurel Hill Advisory Group, LLC, toll-free at (888) 742-1305. Contact: Joel S. Lawson IV (610) 306-3123
